DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 4/6/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 



Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Barfurth”, for the following reasons:
Barfurth does not suggest alone, or in combination, the claimed method of forming a polyethylsilicate composition. Specifically, Barfurth does not disclose the use of propylene carbonate to the reactor after the hydrolysis reaction. While Ledford lists propylene carbonate as a possible VOC reducing solvent, Ledford does not provide motivation to use the solvent in a polyethylsilicate composition. Further Barfurth does not list carbonate stabilizers, but rather cyclic ethers, ether alcohols, carboxylic acid esters, and ketones. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768